DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 1/22/2021.
Claims 1, 5-6, 8-11, 13-18, and 20 have been amended and are hereby entered.
Claims 2 and 7 have been canceled.
Claims 1, 3-6, and 8-20 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Objections
	The objections to specification are obviated by amendment thereto; therefore, they are withdrawn.  
The objections to the drawings are obviated by the amendments to the specification and drawings; therefore, they are withdrawn.
The objections to the claims are obviated by the amendments thereto; therefore, they are withdrawn.
Claim Rejections – 35 USC § 112
	The previous 112 rejections are obviated by the amendments to the claims; therefore, they are withdrawn.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Prior to Applicant’s arguments on the merits, Applicant states the following:  “As an important aside, Applicants point out that the Examiner has failed to address why elements provided in dependent claims 2-20 do not provide ‘significantly more’ tha[n] the judicial exception.”  Examiner disagrees.  As was made clear in the previous Office Action in relation to Claim 1, the steps of Claim 1 were nearly entirely abstract in nature, with the few additional elements recited merely narrowing the field of use or specifying said abstract steps being performed via generic computer components.  Dependent Claims 2-20 provide additional specificity to the steps or data of Claim 1, with only Claims 9 and 11 providing entirely new steps.  However, even the new steps of Claims 9 and 11 are clearly abstract in nature.  As such, Examiner disagrees with Applicant’s assertion that Claims 2-20 “provide significant additional limitations” (within the context of the 101 analysis).  Furthermore, as Claims 2-20 were rejected under 101 due to the abstract limitations of Claim 1 carried forward into each of them, Applicant cannot be said to have “no notice as to why these claims also do not provide ‘significantly more’ than the judicial exception.”  Nevertheless, in the spirit of collaboration and the interest of furthering prosecution, Examiner has provided additional explanations regarding the additional limitations of the dependent claims in the updated 101 rejections below.
Applicant states the following:  “Applicants respectfully submit that the elements of independent claim 1, taken as a whole, provide significantly more than the abstract idea of, as the Examiner has defined the invention, ‘merely using a computer as a tool to perform an 
Applicant specifically points to the use of the user’s mobile device to provide location information for both the user and the user’s vehicle, asserting that this (and the communication of such information to the driver pair) “provides a specific technology-based solution.”  Examiner presumes that Applicant’s use of the term “technology-based solution” is intended to indicate an argument that the claims provide an improvement to computer functionality or other technology under MPEP 2106.05(a).  Examiner disagrees.  
Regarding these asserted features generally integrating the recited abstract ideas into a practical application, Examiner finds that the gathering of the location information (both of the 
Regarding integration into a practical application as an improvement to computer functionality or other technology, Examiner finds no such improvement embodied in the claims as presently drafted.  Any improvement provided by the present application would not be directed to a claimed technical feature, but rather to an abstract concept such as customer service or providing travel services.  The problem being addressed is not technical in nature as the need for travel services and, more specifically, the need to maintain an awareness of the location of one’s vehicle for the purposes of receiving such travel services, exists absent any recited technical components.  Similarly, the recited technical components are not the subject of said improvements, but rather merely facilitate their practice in the present claims.  For example, that the user’s mobile device is used to gather location information on both the user and the user’s vehicle does not improve the mobile device itself.  As such, the claims do not embody an improvement to computer functionality or other technology.  
Applicant next asserts that the combination of elements provides significantly more than the recited judicial exceptions, again asserting the gathering of location information of both the user and the user’s vehicle by the user’s mobile device, as well as the communication thereof from the user to the driver pair.  As previously explained, the communication of said information between the user and the driver pair is an abstract idea, regardless of whether it is In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Applicant argues that the above-asserted combination of limitations is not “well-understood, routine or conventional activity,” asserting that “heretofore there was no easy manner, without the technological solution provided in the present invention, to ascertain and select both the location of the first user and the first user’s vehicle, in combination with the communication protocols further claimed (Applicant’s emphasis).”  Examiner disagrees.  As explained above, this is not a “technological solution” to a technical problem.  Furthermore, regarding the asserted solution, Applicant merely claims, at a high degree of generality, the gathering of two pieces of information via a mobile device and the communication thereof between two parties.  Examiner sees no reason why, as Applicant asserts, there was “no easy manner” to accomplish these tasks when these tasks, as claimed, amount to a mobile device (and the GPS devices therein) performing the normal functions thereof (including determining, storing, and communication various pieces of positional data).  Examiner additionally notes that a finding of “well-understood, routine, and conventional” is normally only required when an additional element is subcategorized as insignificant extra-solution activity, which was not the 
Applicant next argues that the combination of steps set forth in Claim 1 “confine the abstract idea to a ‘particular, practical application of the abstract idea.’”  So far as Examiner can understand, this argument mistakenly interprets this language by its plain meaning rather than its judicially determined use (in other words, integrating the judicial exception into a practical application).  See MPEP 2106.04(d).  Regarding Applicant’s supporting arguments that Claim 1 does not “merely recite an instruction to apply the abstract idea,” but instead “recites a specific ‘technology-based solution’” have been addressed above.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
	Applicant’s arguments regarding the previous 103 rejections are based almost entirely on newly amended limitations.  Such arguments need not be addressed here.  See updated 103 rejections below for more information.
	Applicant argues that no single previously cited piece of prior art teaches or suggests a user’s mobile device generating and storing information of both the user and the user’s vehicle, as well as send said location information to the driver pair.  Examiner notes that this constitutes a spurious argument in the form of piecemeal analysis of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, as they are both in the previous Office Action and the updated 103 rejections below.  That one reference teaches a mobile device generating, saving, and 
	Applicant additionally argues that “[s]pecifically, Applicants respectfully submit that there is simply no teaching, suggestion or motivation to combine the references together as argued by the Examiner.”  The only support provided for this argument is found later in the Remarks, stating that “Mycroft only relates to using tracking means to track a vehicle.  But there is simply no teaching, suggestion or motivation to combine the references together.  In other words, there is no teaching, suggestion or motivation in Legault to even look to Mycroft to supply the missing elements.  In Legault, there is not disclosure on how the vehicle is located at all.  As such, one of ordinary skill in the art would never have looked to Mycroft to supply the missing elements, because in Legault it was not even recognized as being a possible problem. Only using the present invention, using hindsight reconstruction, does one of ordinary skill in the art glean the problem and the missing solution.  Of course, hindsight reconstruction is impermissible under 35 U.S.C. 103.”  Examiner disagrees.  A rationale to combine the Legault and Mycroft references, comporting with one of the rationales set forth in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143, was provided in the previous Office Action and is reproduced in the updated 103 rejections below.  Applicant’s arguments are directed to the rationale of some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art references or to combine prior art reference teachings to arrive at the claimed invention.  This was not the rationale used by Examiner; therefore, Applicant’s arguments here are irrelevant.  

Claim Interpretation
Several limitations are disclosed within the method of Claim 1 which do not specify the entity by which it is performed.  These limitations are interpreted as being performed by any entity capable of doing so.  
	In light of the specification, “drive data” is interpreted to mean information concerning travel between the pick-up location and the first user’s destination, said information concerning the route and status of the first user, the first and second drivers, and the first user’s and second vehicles during said travel.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitations of Claims 3, 6, and 8, which provide additional detail as to the generation of location information of the first user’s vehicle in Claim 1, are incompatible with said limitation of Claim 1 as presently drafted.  For example, if the location of the vehicle is determined specifically by utilizing location tracking means of the first user’s mobile device (as 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of accessing a communication portal via the first mobile device by the first user, wherein accessing the communication portal establishes a connection between the first mobile device and the application on the server; sending a first communication to the application from the first mobile device requesting pick-up at a location of the first user utilizing the first user's location information, wherein the first communication further provides the location 4information about the first user's vehicle, and the location information about the first user's destination; sending a second communication from the application to the second mobile device; wherein the second vehicle picks up the first user at the location of the first user; further wherein the first driver drives the first user's vehicle from the location of the first user's vehicle to the first user's destination; and the first user rides in the second vehicle to the first user's destination driven by the second driver, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of generating location information of a first user's destination, storing the location information of the first user's destination, storing 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of providing a server supporting an application, wherein the application facilitates communication between a first mobile device and a second mobile device, wherein the first mobile device is carried by a first user of the application; generating location information of a first user's vehicle, wherein generating the location information of the first user's vehicle comprises utilizing location tracking means of the first user's mobile device; generating location information of the first user utilizing the location tracking means of the first user's mobile device; wherein the second mobile device is within a second vehicle comprising first and second drivers; and wherein the second communication informs the second mobile device of the location information of the first user, the location information of the first user's vehicle, and the location information of the first user's destination.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Additionally regarding those limitations categorized as insignificant extra-solution activity, they are further determined to be mere data gathering (see MPEP 2106.05(g)), and as such, are well-understood, routine, and conventional.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 3-6 and 8-20, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 3-6 and 8 provide various specifics as to how the vehicle location information generation of Claim 1 may be accomplished (merely narrowing the field of use), which does not integrate the claims into a practical application.  Claim 9 discloses the automatic sending of a pick-up request upon detecting that the first user is impaired (abstract ideas in the form of certain 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Legault (PGPub 20190180201) (hereafter, “Legault”), claiming priority to US Provisional Application 62/597,365 filed 12/11/2017 which supports all disclosures for which the ‘201 Application is cited, in view of Mycroft (PGPub 20180075567) (hereafter, “Mycroft”).  
Regarding Claim 1, Legault discloses the following limitations:
A computer-implemented method for assisting a driver (Abstract; ¶ 0051; Fig. 1);
providing a server supporting an application, wherein the application facilitates communication between a first mobile device and a second mobile device, wherein the first mobile device is carried by a first user of the application and the second mobile device is carried by a second user of the application (¶ 0015-0016, 0039, 0044, 0051-0055; Fig. 1);
generating location information of a first user's destination (¶ 0015-0016, 0059, 0076, 0111);
storing the location information of the first user's destination (¶ 0038-0040, 0059, 0076, 0080, 0113);
generating location information of the first user utilizing the location tracking means of the first user's mobile device (¶ 0015-0016, 0059, 0076);
storing the location information of the first user in the first user's mobile device (¶ 0038-0040, 0059, 0076, 0080, 0113);
accessing a communication portal via the first mobile device by the first user, wherein accessing the communication portal establishes a connection between the first mobile device and the application on the server (¶ 0015-0016, 0044; "communication portal" implicit in the user sending request to the management application);
sending a second communication from the application to the second mobile device (¶ 0015-0016, 0059);
wherein the second mobile device is within a second vehicle comprising first and second drivers (¶ 0015-0016, 0058); 
wherein the second vehicle picks up the first user at the location of the first user (¶ 0015-0016, 0060);
further wherein the first driver drives the first user's vehicle from the location of the first user's vehicle to the first user's destination (¶ 0015-0016, 0060-0061); and 
the first user rides in the second vehicle to the first user's destination driven by the second driver (¶ 0060-0062).  
Legault does not explicitly disclose but Mycroft does disclose the following limitations:
generating location information of a first user's vehicle, wherein generating the location information of the first user's vehicle comprises utilizing location tracking means of the first user's mobile device (¶ 0028, 0036, 0040, 0085);
storing the location information of the first user's vehicle in the first user's mobile device (¶ 0028, 0036, 0040, 0065-0068, 0085; Fig. 3);
Legault additionally discloses sending a first communication to the application from the first mobile device requesting pick-up at a location of the first user utilizing the first user’s location information, wherein the first communication further provides the pick-up location and location information about the first user's destination (¶ 0015-0016, 0059, 0076).  Legault does not explicitly disclose but Mycroft does disclose said sent information including the location information about the first user’s vehicle (¶ 0040, 0085).  
Legault additionally discloses wherein the second communication informs the second mobile device of the location information of the first user and the location information of the first user's destination (¶ 0059).  Legault does not explicitly disclose but Mycroft does disclose said communication informs of the location information of the first user’s vehicle (¶ 0040, 0085).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle location information of Mycroft with the transportation service system of Legault because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mycroft are applicable to the base device (Legault), the technical ability 
Regarding Claim 3, Legault in view of Mycroft discloses the limitations of Claim 1.  Legault does not explicitly disclose but Mycroft does disclose the limitation of wherein the location information of the first user's vehicle is manually input by the first user into the first mobile device (¶ 0040, 0085).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 4, Legault in view of Mycroft discloses the limitations of Claim 1.  Legault does not explicitly disclose but Mycroft does disclose the limitation of wherein the location information of the first user's vehicle is automatically entered into the first mobile device (¶ 0040, 0085).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 5, Legault in view of Mycroft discloses the limitations of Claim 4.  Legault does not explicitly disclose but Mycroft does disclose the limitation of wherein the location information of the first user's vehicle is automatically entered into the first mobile device via location tracking means of the first mobile device (¶ 0040, 0085).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 6, Legault in view of Mycroft discloses the limitations of Claim 4.  Legault does not explicitly disclose but Mycroft does disclose the limitation of wherein the location information of the first user's vehicle is determined by the application via additional information input into the first mobile device (¶ 0040, 0085).  The motivation to combine remains the same as for Claim 1.
Claim 11, Legault in view of Mycroft discloses the limitations of Claim 1.  Legault additionally discloses the limitation of recording drive data as the first driver drives the first user’s vehicle to the first user's destination and the second driver drives the second vehicle and the first user to the first user's destination (¶ 0052, 0060, 0078, 0101).  
Regarding Claim 12, Legault in view of Mycroft discloses the limitations of Claim 11.  Legault additionally discloses the limitation of wherein the drive data is recorded from at least one camera mounted on the second vehicle (¶ 0052, 0060, 0078, 0101).  
Regarding Claim 14, Legault in view of Mycroft discloses the limitations of Claim 11.  Legault additionally discloses the limitation of wherein the drive data is recorded from at least one camera mounted within the first user’s vehicle (¶ 0052, 0060, 0078, 0101).  
Regarding Claim 17, Legault in view of Mycroft discloses the limitations of Claim 11.  Legault additionally discloses the limitation of wherein the drive data is recorded from at least one camera mounted within the first user’s vehicle and at least one camera mounted within the second vehicle (¶ 0052, 0060, 0078, 0101).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Mycroft and Kutsuzawa et al (PGPub 20040212478) (hereafter, “Kutsuzawa”). 
Regarding Claim 8, Legault in view of Mycroft discloses the limitations of Claim 6.  Neither Legault nor Mycroft explicitly disclose but Kutsuzawa does disclose wherein the additional information input into the first mobile device comprises information informing the first mobile device that the first user has parked the vehicle (¶ 0014).
The motivation to combine the references of Legault and Mycroft remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kutsuzawa are applicable to the base device (Legault and Mycroft), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Mycroft and Williams (PGPub 20180176727) (hereafter, “Williams”).  
Regarding Claim 9, Legault in view of Mycroft discloses the limitations of Claim 1.  Neither Legault nor Mycroft explicitly disclose but Williams does disclose the limitation of automatically requesting pick-up of the first user when the application detects that the first user is impaired (¶ 0091, 0121, 0144).  
The motivation to combine the references of Legault and Mycroft remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the automated impairment detection and service request system of Williams with the transportation service system of Legault and Mycroft because Williams explicitly teaches to do so.  The detection and automation of Williams are intended for use with a transportation service system such as that of Legault and Mycroft (¶ 0091, 0121, 0144).  
Claim 10, Legault in view of Mycroft and Williams discloses the limitations of Claim 9.  Neither Legault nor Mycroft explicitly disclose but Williams does disclose the limitation of wherein the detection that the first user is impaired comprises analyzing first user data selected from the group consisting of location tracking information about the first user, audio data, video data, and combinations thereof (¶ 0034, 0049, 0066, 0077, 0079, 0084, 0106, 0112, 0091, 0121, 0144).  The motivation to combine remains the same as for Claim 9.  
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Mycroft and Stanfield et al (PGPub 20130238167) (hereafter, “Stanfield”).  
Regarding Claim 13, Legault in view of Mycroft discloses the limitations of Claim 12.  Legault additionally discloses wherein at least one camera records drive data from the second vehicle (¶ 0052, 0060, 0078, 0101).  Neither Legault nor Mycroft explicitly discloses but Stanfield does disclose wherein said camera may be portable or permanently mounted (¶ 0019, 0071).
The motivation to combine the references of Legault and Mycroft remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the camera mounting of Stanfield with the transportation service system of Legault and Mycroft because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Stanfield are applicable to the base device (Legault and Mycroft), the technical ability existed to improve the base device in the same way, and the 
Regarding Claim 15, Legault in view of Mycroft discloses the limitations of Claim 14.  Legault additionally discloses wherein at least one camera records drive data from the first user’s vehicle (¶ 0052, 0060, 0078, 0101).  Neither Legault nor Mycroft explicitly discloses but Stanfield does disclose wherein said camera may be portable or permanently mounted (¶ 0019, 0071).  The motivation to combine remains the same as for Claim 13.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Mycroft and Schofield et al (PGPub 20130229522) (hereafter, “Schofield”). 
Regarding Claim 16, Legault in view of Mycroft discloses the limitations of Claim 14.  Neither Legault nor Mycroft explicitly disclose but Schofield does disclose wherein the at least one accessory mounted within a vehicle is placed by a driver upon entering the vehicle (¶ 0247, 0254, 0256, 0408).  Legault additionally discloses wherein the vehicle is the first user’s vehicle, the driver is the first driver, and the accessory is a camera (¶ 0052, 0060, 0078, 0101).
The motivation to combine the references of Legault and Mycroft remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the camera mount of Schofield with the transportation service system of Legault and Mycroft because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Schofield are applicable to the base device (Legault and Mycroft), the technical ability existed to improve the base device in the same way, and the .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Mycroft and Baur (PGPub 20180141658) (hereafter, “Baur”). 
Regarding Claim 18, Legault in view of Mycroft discloses the limitations of Claim 11.  Legault additionally discloses wherein drive data is recorded as the first driver drives the first user’s vehicle and the second driver drives the second vehicle (¶ 0052, 0060, 0078, 0101).  Neither Legault nor Mycroft explicitly discloses but Baur does disclose wherein the drive data is recorded from a drone flying above the vehicles (¶ 0004, 0019).  
The motivation to combine the references of Legault and Mycroft remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the drone-based vehicle recording of Baur with the transportation service system of Legault and Mycroft because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Baur are applicable to the base device (Legault and Mycroft), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 19, Legault in view of Mycroft and Baur discloses the limitations of Claim 18.  Neither Legault nor Mycroft explicitly disclose but Baur does disclose the limitation of 
Regarding Claim 20, Legault in view of Mycroft and Baur discloses the limitations of Claim 18.  Neither Legault nor Mycroft explicitly discloses but Baur does disclose wherein the drone is launched from a vehicle upon the start of that vehicle's transit (¶ 0004, 0018-0021).  Legault additionally discloses wherein the vehicle is the second vehicle and the transit is when the first driver drives the first user's vehicle to the user's destination (¶ 0015-0016, 0060-0061).  The motivation to combine remains the same as for Claim 18.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20160318521 – “Method and System for Drunk Driving Prevention,” Nothacker et al, disclosing a system for determining whether a user of a vehicle is inebriated and taking subsequent action based on said determination
PGPub 20170316696 – “Transport Vehicle Configuration for Impaired Riders,” Bartel, disclosing a ride-share system for impaired customers
PGPub 20170186054 – “System to Identify a Driver,” Fish et al, disclosing a system for hiring a safe driver to transport a user’s vehicle
PGPub 20180373936 – “Mobile Terminal and Method for Controlling the Same,” Kim et al, disclosing a system for detecting whether a user is impaired

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628